DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on .
Claims  are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Turning mechanism
Steering member
In Claims 1-7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the estimator" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
  is/are rejected under 35 U.S.C. 102  as being  by Kitazume (US 20210061344), hereinafter “Kitazume”.
Regarding Claim  (as best understood by the Examiner), 
 discloses:
A vehicle steering device comprising:
an electric motor () that applies a steering force to a turning mechanism  () of a vehicle (¶¶);
a microcomputer configured to:
set a target assist torque in accordance with a steering torque (¶¶; “control unit 30 calculates a current command value of an assist control on the basis of a steering torque Th detected by the torque sensor 10 ... and controls a current supplied to the motor 20 by means of a voltage control command value Vref obtained by performing a compensation or the like to the current command value.”); 
set an angle controlling target torque for bringing an angular deviation between a target steering angle and an actual steering angle close to zero (¶¶; “when a steering torque from a driver is applied, a target steering angle is corrected in a direction to which the steering torque is applied, and steering angle control is performed so that an actual steering angle is coincident with the corrected target steering angle.”); 
estimate a compensation object load with respect to the angle controlling target torque (See at least: ¶¶; “Setting the wide hysteresis can adjust the steering feeling and it has an advantage that the characteristic of the phase compensating section is not excessively reacted against torque variation due to the disturbance from a road surface and the change of the steering angle control amount.”);
calculate a target automatic steering torque based on the angle controlling target torque set by the microcomputer and the compensation object load estimated by the estimator (¶¶); and
perform weighted addition of the target automatic steering torque and the target assist torque in accordance with a value that changes in accordance with a driver input to calculate a target motor torque that is a target value of a motor torque of the electric motor (¶¶; “a phase compensating section is disposed at a front stage or a rear stage of a gain section having a dead band, or the phase compensating sections are disposed at both the front stage and the rear stage of the gain section having the dead band, and a phase compensation characteristic in the phase compensating section is changed when the handle is steered-forward and steered-backward. Thereby, in a case that the driver steers the handle (the steering wheel) in a range that the steering angle control is not stopped, the driver can deflect the vehicle within a range of the correction amount limit value. The limiter is disposed for preventing from the excessive vehicle deflection by the driver during the automatic driving. Even when a steering control mode is switched from the steering angle control to the assist control, since the control is performed by mutually adding, with certain rates, an output of the steering control for the corrected target steering angle and an output of the assist control due to the steering torque, the direction of the output of the steering angle control can be coincident with that of the assist control, the interference by the respective control outputs hardly occurs, and uncomfortable feeling to the driver when the steering control mode is switched, can be reduced.”); and 
a drive circuit configured to control the electric motor based on the target motor torque calculated by the microcomputer (¶¶).
Regarding Claim , 
 discloses:
wherein the compensation object load includes a road surface load torque that a drive object of the electric motor receives from a road surface (See at least: ¶¶; “Setting the wide hysteresis can adjust the steering feeling and it has an advantage that the characteristic of the phase compensating section is not excessively reacted against torque variation due to the disturbance from a road surface and the change of the steering angle control amount.”);.  
Regarding Claim , 
 discloses:
wherein the value that changes in accordance with the driver input used by the microcomputer is the angular deviation or the steering torque (¶¶).  
Regarding Claim , 
 discloses:
wherein the first calculating portion includes a restriction processing portion that restricts the angle controlling target torque set by the second setting portion to be between a predetermined upper limit value and a predetermined lower limit value and a calculating portion that calculates the target automatic steering torque based on the angle controlling target torque after a restriction process by the restriction portion and the compensation object load estimated by the estimator (¶¶).                                                                                                      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  is rejected under 35 U.S.C. 103 as being unpatentable over Kitazume as applied above in view of Akatsuka et al. (US 20160129935) hereinafter Akatsuka et al.
Regarding Claim , 
 fails to explicitly disclose:
wherein a torsion bar is included in middle of a torque transmission path between a steering member and the turning mechanism and the compensation object load includes a friction torque that is generated in a torque transmission path from the torsion bar to a turned wheel. 
However,  discloses:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement” ( discloses a torque sensor in the middle of a torque transmission path between a steering member and the turning mechanism) (See at least Fig 1).
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) (Claim 10) in order to increase accuracy of torque measurement (. 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to increase accuracy of torque measurement. (¶¶) (Claim 10) [See: MPEP 2143 I D].
Response to Arguments and Amendments
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered and are persuasive in light of the amendments to Claim 1. 
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered have been fully considered and are persuasive in light of the claim amendments .  Therefore, the rejections of record have been withdrawn.  However, upon consideration of the claim amendments, a new ground of rejection under 35 U.S.C. §  has been made infra. 
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §§  have been considered have been fully considered and are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an estimator for estimating a compensation object load with respect to the motor command value lmref”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As per items (2) and (3), the arguments rely on the “estimate” function argument and are not persuasive for the same reason. 
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - compensation object load includes a road surface load torque that a drive object of the electric motor receives from a road surface. (See PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                                                                                                                                                                                             
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747